DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on January 10, 2022, claims 1, 3, and 5 have been amended, and claims 2, 11, and 14-20 have been canceled.  Claims 21-27 are new.  Accordingly, claims 1, 3-10, 12-13, and 21-27 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on January 10, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated October 27, 2021, are hereby withdrawn unless specifically noted below.
Drawings
The drawings are objected to because it is unclear in Fig. 6 if the lines extending from the bladder 210 toward the housing 222 are meant to depict the extension 218 which can be seen in Fig. 2.  If meant to depict the same extension 218 in Fig. 6, Applicant should label the structure with the correct reference character.  Furthermore, the structure appears to be a partial view, as the solid lines of the apparent extension 218 in Fig. 6 are free-floating and end without any connection.  This structure should either be closed or some other line should connect the ends of the free-floating lines to indicate that a partial view of the extension is being presented.
The drawings are further objected to because reference characters “213” and “214” directed to lower and upper joints, respectively, appear to be swapped in Fig. 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Disclosure
The use of the term “BLUETOOTH®” at least at [0010], [0072], and [0083], and “LYCRA®” at [0050], which are trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term (e.g., LYCRA®, BLUETOOTH®).

Claim Objections
Claim 22 is objected to because at line 12, “circuity” should instead read “circuitry”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “displacement member” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “a display operatively linked to the control circuitry, the display configured to illuminate the bladder when the pump is actuated by the control circuitry to indicate an air pressure adjustment by the pump” at lines 11-13.  It is unclear how the bladder is being illuminated by the display if it forms an outer surface that covers the bladder.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If the display is meant to be the structure illuminated, it is suggested that the limitation instead read “a display operatively linked to the control circuitry and positioned on an exterior surface of the bladder, the control circuitry configured to illuminate the display when the pump is actuated by the control circuitry to indicate an air pressure adjustment by the pump”.  
Claims 23-27 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106307809B to Dong (hereinafter, “Dong”).
Regarding claim 1, Dong teaches an article of footwear (Fig. 1; [0032]) comprising: a sole; an upper coupled to the sole (See Fig. 1; shoe of Dong includes an upper and sole); and an inflation system coupled to the article of footwear (equipment compartment (3) includes inflation and exhaust system; [0033]-[0034]), the inflation system comprising: an inflatable bladder (airbag body (2)); a pump in fluid communication with the bladder, the pump configured to adjust an air pressure of the inflatable bladder (air pump (7) is capable of adjusting air pressure in the airbag body; ; and a control circuitry operatively linked to the pump (a processor is operatively linked to air pump to control air pump; [0040]), the control circuitry configured to transmit a first actuation signal to the pump such that pump adjusts the air pressure of the inflatable bladder (the processor is capable of transmitting signal to turn on the air pump to adjust the pressure of the air bag; [0014], [0041]), wherein the control circuitry is configured to receive a command signal indicating a target air pressure level from a remote device, and upon receipt of the command signal, the control circuitry transmits the first actuation signal to the pump to adjust the air pressure of the inflatable bladder to the target air pressure level, wherein the target air pressure is determined based on user information (the processor is capable of receiving a command signal based on user input, i.e., user information, from a mobile device including a command to adjust the pressure of the airbag; the mobile device can set an air pressure preset value and start rule for the pump, wherein the processor controls the pump to adjust the pressure of the airbag to the preset value; [0012], [0014], [0039]-[0041]).
Regarding claim 3, Dong teaches wherein the inflation system comprises: a pressure sensor configured to transmit a measurement signal to the control circuitry, the measurement signal indicating a measured air pressure of the inflatable bladder (pressure sensor (8) is capable of transmitting a measurement signal indicating a measured air pressure to the processor; [0032]-[0034]).
Regarding claim 4, Dong teaches wherein the control circuitry is configured to transmit a data signal to the remote device, the data signal indicating the measured air pressure of the inflatable bladder (the processor is capable of transmitting a data signal .
Regarding claim 5, Dong teaches wherein the control circuitry is configured to receive the command signal from the remote device and transmit the data signal to the remote device according to a wireless communication protocol (the processor and mobile device communicate via Bluetooth; [0010], [0023]).
Regarding claim 6, Dong teaches wherein the inflation system comprises: an extension defining an air passage connected to the pump and the inflatable bladder, and the pressure sensor is coupled to the extension (Fig. 3; pressure sensor (8) forms an extension that in part defines an air passage that is fluidly connected to the pump (7) and air bag (2) via guiding device (5); [0034]).
Regarding claim 7, Dong teaches wherein the inflation system comprises: a foot-detection sensor configured to transmit a presence signal to the control circuitry, the presence signal indicating when a wearer's foot is received in the article of footwear, wherein upon receipt of the presence signal, the control circuitry transmits a second actuation signal to the pump to increase the air pressure of the inflatable bladder (the inflation system of Dong includes a motion sensor capable of detecting when the user puts their foot into the shoe and starts to walk, i.e., footsteps, and sending a signal to the processor to turn on the air pump and pressurize the bag; [0014].
Regarding claim 8, Dong teaches wherein the pump comprises: a displacement member configured to rotate or reciprocate to adjust the air pressure of the inflatable bladder (air pump (7) is a diaphragm type air pump including a diaphragm and is capable of reciprocating to adjust air pressure; Examiner further notes that Applicant list ; and a motor configured to drive rotation or reciprocation of the displacement member upon receipt of the first actuation signal such that the displacement member adjusts the air pressure of the inflatable bladder (air pump (7) is a diaphragm type air pump including a motor; [0039]).
Regarding claim 10, Dong teaches wherein the inflatable bladder is disposed on the upper, and the inflatable bladder is configured to conform at least a portion of the upper against the wearer's foot (Fig. 1; airbag (20) is part of the shoe upper and is capable of conforming to at least a portion of the upper against a wearer’s foot; [0006]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of USPN 5,230,249 to Sasaki et al. (hereinafter, “Sasaki”). 
Regarding claim 9, Dong does not teach wherein the inflation system comprises: a display coupled to the article of footwear and operatively linked to the control circuitry, the display configured to generate a visual indicator representing a status of the inflatable bladder.
wherein the inflation system comprises: a display coupled to the article of footwear and operatively linked to the control circuitry, the display configured to generate a visual indicator representing a status of the inflatable bladder (See Sasaki, Figs. 1-5; the inflation system of Sasaki includes a pressure meter device (7) having an display unit (11) that is operatively linked to a CPU (14), the display being capable of generate a visual indicator of a status of an inflatable bladder; See Sasaki, Col. 3, lines 48-57).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the footwear of Dong to include the pressure meter device and display disclosed by Sasaki.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the footwear of Dong to include the pressure meter device and display disclosed by Sasaki for a variety of reasons including (but not limited to) allowing for monitoring and measurement of the air pressure of the inflatable footwear using only the footwear if desired (See Sasaki, Abstract).  For example, if the mobile device is powered-off, charging, or otherwise inaccessible or inconvenient to access by the user.
Regarding claim 13, the modified footwear of Dong (i.e., Dong in view of Sasaki as described with respect to claim 9 above) further teaches wherein the inflation system comprises: a display input transducer coupled to the upper and operatively linked to the display, the display input transducer configured to actuate the display upon the application of force against the display input transducer (See Sasaki, Figs. 3-4; pressure meter device (7) having display (11) is coupled to the shoe upper and includes switches (S1-S3) for operating functions presented on the display; See Sasaki, Col. 3, line 58 – Col. 4, line 33).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of US 2019/0000186 to Mou et al. (hereinafter, “Mou”).
Regarding claim 12, Dong does not explicitly teach wherein the inflation system comprises: a pump input transducer coupled to the upper and operatively linked to the pump, the pump input transducer configured to actuate the pump upon the application of force against the pump input transducer.
However, Mou, in a related footwear having an inflatable upper art, is directed to a shoe having a pressure fixing device for adjusting pressure in an inflatable shoe tongue, the inflation being controlled by an air pump and a control module (See Mou, Abstract).  More specifically, Mou teaches wherein the inflation system comprises: a pump input transducer coupled to the upper and operatively linked to the pump, the pump input transducer configured to actuate the pump upon the application of force against the pump input transducer (See Mou Figs. 1 & 7A; the inflation system of Mou includes a switch (17) disposed on the shoe body (21), i.e., the upper, that is operatively linked to the pump via the control module; the switch is capable of sending a signal to enable operation of the air pump in response to the user interacting with the switch; See Mou, [0053]).
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of US 2005/0132617 to Potter et al. (hereinafter, “Potter”).
Regarding claim 21, Dong does not teach wherein the user information comprises at least one of a weight of the user and a height of the user.
However, Potter, in a related adjustable footwear bladder art, is directed to an article of footwear with a dynamically-controlled cushioning system that includes a fluid-filled bladder that can be adjusted based on user inputted information (See Potter, Figs. 1 & 8; Abstract).  More specifically, Potter teaches wherein the user information comprises at least one of a weight of the user and a height of the user (See Potter, Fig. 8; user input devices allow a user to input information including user weight to determine and control a level of cushioning of the shoe; [0048]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the footwear system of Dong to allow the user to input a .
Claims 22 and 26, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of US 2016/0219967 to Smith et al. (hereinafter, “Smith”).
Regarding claim 22, Dong teaches an article of footwear (Fig. 1; [0032]) comprising: a sole; an upper coupled to the sole (See Fig. 1; shoe of Dong includes an upper and sole); and an inflation system coupled to the article of footwear (equipment compartment (3) includes inflation and exhaust system; [0033]-[0034]), the inflation system comprising: an inflatable bladder coupled to the upper (airbag body (2) coupled to upper); a pump in fluid communication with the bladder, the pump configured to adjust the air pressure of the inflatable bladder (air pump (7) is capable of adjusting air pressure in the airbag body; [0040]); a control circuitry operatively linked to the pump (a processor is operatively linked to air pump to control air pump; [0040]), the control circuitry configured to transmit a first actuation signal to the pump such that pump adjusts the air pressure of the inflatable bladder (the processor is capable of transmitting signal to turn on the air pump to adjust the pressure of the air bag; [0014], [0041]). 
not teach a display operatively linked to the control circuitry, the display configured to illuminate the bladder when the pump is actuated by the control circuity to indicate an air pressure adjustment by the pump.
However, Smith, in a related footwear art, is directed to an article of footwear having a lighting panel that illuminates an upper surface of the article of footwear based on compression information received from sensors (See Smith, Figs. 11-12; [0065], [0073], [0079]-[0081], and [0086]).  In particular, Smith teaches a display operatively linked to the control circuitry (See Smith, Figs. 11-12; lighting panel (834) controlled by control unit; [0060], [0074]), the display configured to illuminate the bladder when the pump is actuated by the control circuity to indicate an air pressure adjustment by the pump (the lighting panel of Smith when positioned on the upper of the article of footwear of Dong is capable of illuminating the bladder of Dong when the pump is actuated by the control circuitry to indicate an air pressure adjustment by the pump; Examiner notes that the limitation as claimed merely requires that the display is capable of illuminating the bladder at a particular time (i.e., when the pump is actuated by the control circuitry) and does not specify that the illumination function must be performed automatically by the control circuitry in response to the pump being actuated by the control circuitry; for example, the user would be capable of choosing to illuminate the shoe during actuation of the pump to indicate an air pressure adjustment). 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the article of footwear of Dong to include the lighted upper disclosed by Smith.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the article of footwear of Dong to include the 
Regarding claim 26, the modified footwear of Dong (i.e., Dong in view of Smith as described with respect to claim 22 above) further teaches wherein the inflation system comprises a housing disposed in the sole, and the pump and the control circuitry are disposed in the housing (See Dong, Fig. 1; equipment compartment (3) positioned in sole includes inflation and exhaust system and PCB circuit board with processor; [0033]-[0034]).
Claims 23-25, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Smith, as applied to claim 22 above, and further in view of USPN 5,794,366 to Chien (hereinafter, “Chien”).
Regarding claim 23, the modified footwear of Dong (i.e., Dong in view of Smith as described with respect to claim 22 above) does not teach wherein the display comprises a conductive film disposed on the bladder.
However, Chien, in a related illuminated footwear art, is directed to an electro-luminescent panel that is used to illuminate an upper of a shoe (See Chien, Abstract).  More specifically, Chien teaches wherein the display comprises a conductive film disposed on the bladder (electro-luminescent panel includes a conductive film layer; See Chien, Col. 5, lines 11-27).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the electro-luminescent panel disclosed by Chien for the lighting panel of Smith in the modified footwear of Dong, as the modification amounts to 
Regarding claim 24, the modified footwear of Dong (i.e., Dong in views of Smith and Chien as described with respect to claims 22-23 above) further teaches wherein the conductive film is disposed along a contour of the bladder (the conductive film in the electro-luminescent panel of Chien as applied to the modified footwear of Dong would be positioned along at least a portion of a contour of the bladder; Smith discloses that substantially all of the exposed surface of the upper, and therefore the bladder, may be illuminated; See Smith, [0086]).
Regarding claim 25, the modified footwear of Dong (i.e., Dong in views of Smith and Chien as described with respect to claims 22-23 above) further teaches wherein the conductive film comprises a layer of phosphorous ink (the electro-luminescent panel of Chien includes phosphor inks; See Chien, Col. 5, lines 11-27).
Claim 27, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Smith, as applied to claims 22 and 26 above, and further in view of US 2019/0200700 to Hale (hereinafter, “Hale”).
Regarding claim 27, the modified footwear of Dong (i.e., Dong in view of Smith as described with respect to claims 22 and 26 above) further teaches wherein the sole includes a midsole and an outsole disposed below the midsole (See Dong, Fig. 1; layered sole includes lower outsole and a midsole layer between outsole and upper), and the midsole includes a cavity receiving the housing of the inflation system (See 
That said, the modified footwear of Dong does not teach the outsole includes a window aligned with the cavity of the midsole to expose a portion of the housing.
However, Hale, in a related footwear art, is directed to an article of footwear having a fluid filled bladder and a passage extending through an outsole and midsole to expose or make visible one or more other components of the article of footwear (See Hale, Fig. 4; Abstract; [0040]).  More specifically, Hale teaches the outsole includes a window aligned with the cavity of the midsole to expose a portion of the housing (See Hale, Fig. 4; the outsole (28) includes a passage (40) that extends to form a window through the outsole; passage (40) extends through and is aligned with passage (38) of midsole (26) in order to expose one or more other components of the article; [0040]).
Absent a showing of criticality with respect to there being a window aligned with the cavity to expose a portion of the housing (Applicant’s specification merely states that this feature is present but does not describe any particular benefit; See [0074]), it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the outsole and midsole of the modified footwear of Dong to further include the outsole window and passage disclosed by Hale.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the outsole and midsole of the modified footwear of Dong to further include the outsole window and passage disclosed by Hale through which to expose the equipment compartment for a variety of reasons such as, but not limited to, for aesthetic purposes, to allow for easier observation of and access to the electrical components of the equipment compartment, .
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed January 10, 2022, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
In response to Applicant’s argument that Dong fails to disclose or suggest determining the air pressure preset value based on user information, Examiner respectfully disagrees.  Dong describes user input of an air pressure value by hand-held mobile device (See Dong, [0012]).  Absent any additional limitation in claim 1, this user input is considered user information, i.e., information provided and input by the user in to the hand-held mobile device to determine an air pressure value.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2016/0374171 to Wilken et al. is directed to illuminated footwear having a bladder and a window in the outsole.  US 2009/0158622 to Cook et al. is directed to an article of footwear having an illuminated sole.  US 2010/0192410 to Marvin et al. is directed to an article of footwear having an inflatable bladder on the upper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732